NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

       LIGHTING BALLAST CONTROL LLC,
               Plaintiff-Appellee,
                           v.
    PHILIPS ELECTRONICS NORTH AMERICA
               CORPORATION,
                 Defendant,
                          AND

  UNIVERSAL LIGHTING TECHNOLOGIES, INC.,
             Defendant-Appellant.
                ______________________

                      2012-1014
                ______________________

       Appeal from the United States District Court
   for the Northern District of Texas in case no. 09-
   CV-0029, Judge Reed O’Connor.
                ______________________

                       ORDER
    Oral argument, en banc, is scheduled for Friday, Sep-
tember 13, 2013, at 10:00 a.m. in Courtroom 201. Each
party will have 30 minutes to present oral argument. The
parties shall notify the Clerk in writing by August 15,
2013, of the name of the counsel who will present oral
argument.
2                     LIGHTING BALLAST   v. PHILIPS ELECTRON

                              FOR THE COURT


Dated: May 10, 2013           /s/ Jan Horbaly
                              Jan Horbaly
                              Clerk